19}.      Dial-in        information,     and     further       details    outlining

the procedure for the public and press to telephonically access

such remote proceedings, will be provided on this Court's public

website after the method of access is finalized. The emergency

closure    of      the    Norfolk   Courthouse       on   April     6-7,    2020,   for

cleaning     due    to    suspected COVID-19         exposure      underscores      the

need to establish such procedures as soon as practical.

       Although toll-free telephonic access to the audio-stream of

Court     proceedings       conducted     by     video    or     teleconference      is

temporarily authorized in this District, certain limitations are

placed on such access, as the ability of the press and public to

connect telephonically is intended to mirror the rights previously

possessed, that is, the right to freely access Court proceedings.

Such authorization is not intended to expand the previously held

public access rights and allow activities that would normally be

prohibited, such as creating audio recordings of civil or criminal
court proceedings.              Accordingly,      consistent with the general

prohibition on bringing recording equipment into our federal

Courthouses, and the general prohibition on televising, recording

or photographing any civil or criminal court proceedings, see E.D.

Va. Loe. Crim. R. 53, E.D. Va. Loe. Civ. R. 83.3, the following

limitation is hereby            ORDERED   regarding remote access to court

proceedings        in    this    District       during    the    COVID-19     judicial

emergency:

                                            6
     The operation of any video or audio recording device by any
     lawyer,   litigant,      participant,         or observing member of the
     press or public,        is prohibited during remote proceedings.
     Therefore, with the exception of authorized Court personnel,
     any person remotely participating in,                    or listening to,         a
     remote    Court     proceeding   may         not    record,   or   cause    to   be
     recorded,     any    such    proceeding.             Furthermore,     no    person
     participating in,        or listening to,             such a proceeding may
     rebroadcast, live-stream, or otherwise disseminate any live
     or recorded audio or video of the court proceeding.


     Violation      of      the   prohibition            against      photographing,
     recording, and rebroadcasting of court proceedings may result
     in    sanctions,     including      removal         of   court     issued    media
     credentials, restricted entry to future hearings, denial of
     entry    to   future    hearings,       or    any    other    sanctions     deemed
     necessary by the court.

Further procedural restrictions regarding toll-free telephonic

access to court proceedings during the COVID-19 judicial emergency

may be set forth on the Court's website and may change from time

to time.

     It is so ORDERED.




                                                                   /s�
                                                 Mark S. Davis
                                      CHIEF UNITED STATES DISTRICT JUDGE
Norfolk, Virginia
April 6 , 2020




                                         7
